DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/31/2020 in which Applicant lists claims 1-3, 7, 12-14 and 16 as being original, and claims 4-6, 8-11 and 15 as being currently amended. It is interpreted by the examiner that claims 1-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/31/2020 and 9/22/2021 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al., JP 2012-088507 A, of record (hereafter Nagase).
Regarding claim 1, Nagase discloses an optical material comprising:
a medium that is transparent with respect to visible light (see at least paragraphs [0003], [0007], [0019], [0021]-[0032]); and
a plurality of crystal materials having birefringence, the crystal materials being dispersed in the medium (see at least paragraphs [0003], [0007], [0015]-[0016], [0034]-[0039], [0147], [0199]), wherein
the optical material is configured to randomize a polarization state of incident visible light, and emit visible light having a polarization degree lower than a polarization degree of the incident visible light (see at least paragraphs [0003], [0006]-[0007], [0014]-[0016]).
Regarding claim 2, Nagase discloses the limitations of claim 1, and that the crystal materials include crystal materials having different retardation with respect to the incident visible light (see at least paragraphs [0003], [0007], [0014]-[0016], [0112]-[0113], [0147], [0159]).
Regarding claim 3, Nagase discloses the limitations of claim 2, and that the crystal materials are dispersed in the medium in a state in which optical axes of the crystal materials are oriented in different directions (see at least paragraphs [0003], [0007], [0014]-[0016], [0112]-[0113], [0147], [0159]).
Regarding claim 4, Nagase discloses the limitations of claim 2, and that the crystal materials include crystal materials having different sizes (see at least paragraphs [0049], [0110]).
Regarding claim 5, Nagase discloses the limitations of claim 1, and that the crystal materials include a crystal material having a size equal to or larger than 0.1 µm and equal to or smaller than 100 µm (see at least paragraphs [0049], [0110]).
Regarding claim 6
Regarding claim 7, Nagase discloses the limitations of claim 6, and that a refractive index n1 of the medium is a value between a refractive index no of a normal light component of the crystal material and a refractive index ne of an abnormal light component of the crystal material (see at least paragraphs [0003], [0021]-[0022], [0024]-[0031], [0037]-[0039] medium materials: polymethyl methacrylate, polyimide resin, polyethylene terephthalate, polyethylene naphthalate; crystal materials: strontium carbonate, calcium carbonate; as well as paragraphs [0020]-[0021], [0049]-[0051], [0054] and [0056] of the instant application wherein polyimide has a refractive index of 1.56 to 1.67, about 1.50 for PMMA, about 1.57 for PET, and about 1.57 for calcium carbonate and strontium carbonate, and wherein the materials used in Nagase for the medium and crystals are preferred materials of the medium and crystals).
Regarding claim 8, Nagase discloses the limitations of claim 1, and that the medium includes a resin material (see at least paragraphs [0003], [0021]-[0022], [0024]-[0031], [0037]-[0039] medium materials: polymethyl methacrylate, polyimide resin, polyethylene terephthalate, polyethylene naphthalate).
Regarding claim 9, Nagase discloses the limitations of claim 1, and that the medium has birefringence (see at least paragraphs [0003], [0021]-[0022], [0024]-[0031], [0037]-[0039] medium material: polyimide resin; as well as paragraphs [0020]-[0021], [0049]-[0051], [0054] and [0056] of the instant application wherein polyimide is birefringent).
Regarding claim 10, Nagase discloses the limitations of claim 1, and that the crystal material includes one or more of compounds selected from the group of calcium hydroxide, calcium carbonate, strontium carbonate, and graphite fluoride, and the 
Regarding claim 11, Nagase discloses the limitations of claim 1, and an optical component comprising: the optical material according to claim 1 (see at least figure 1, element 1).
Regarding claim 12, Nagase discloses the limitations of claim 11, and that the optical component is an optical sheet (see at least figure 1, element 1).
Regarding claim 13, Nagase discloses the limitations of claim 12, and that the optical sheet is placed in front of a display screen of a display device, or incorporated on a visually recognizing side of a polarizing plate of the display device (see at least figure 1, elements 1, 8, 9, 10).
Regarding claim 14, Nagase discloses the limitations of claim 13, and that the optical sheet randomizes the polarization state of the incident visible light to prevent visibility of display from being lowered due to polarization dependence of the display device (see at least paragraphs [0001]-[0007]).
The limitation “to prevent visibility of display from being lowered due to polarization dependence of the display device” is given limited patentable weight because it is interpreted as intended use of the optical sheet (MPEP 2114). The optical 
Regarding claim 15, Nagase discloses the limitations of claim 11, and an apparatus, comprising: the optical component according to claim 11 (see at least figure 1, elements 1, 8, 9, 10).
Regarding claim 16, Nagase discloses the limitations of claim 15, and
a display device having polarization dependence (see at least figure 1, elements 8 and 12), wherein 
the optical component randomizes the polarization state of the incident visible light to prevent visibility of display of the display device from being lowered due to the polarization dependence (see at least figure 1, element 1 and paragraphs [0001]-[0007]).
The limitation “to prevent visibility of display of the display device from being lowered due to the polarization dependence” is given limited patentable weight because it is interpreted as intended use of the optical component (MPEP 2114). The optical component is capable of preventing the visibility of display from being lowered due to polarization dependence, thus satisfying the claimed limitation.

Claims 1-5, 8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonezawa et al., JP 2010-091655 A, of record (hereafter Yonezawa).
Regarding claim 1, Yonezawa discloses an optical material comprising:
a medium that is transparent with respect to visible light (see at least paragraphs [0011], [0016]-[0018]); and

the optical material is configured to randomize a polarization state of incident visible light, and emit visible light having a polarization degree lower than a polarization degree of the incident visible light (see at least paragraphs [0005]-[0011).
Regarding claim 2, Yonezawa discloses the limitations of claim 1, and that the crystal materials include crystal materials having different retardation with respect to the incident visible light (see at least figure 1, element 23, and paragraphs [0011], [0012]-[0014]).
Regarding claim 3, Yonezawa discloses the limitations of claim 2, and that the crystal materials are dispersed in the medium in a state in which optical axes of the crystal materials are oriented in different directions (see at least figure 1, element 23, and paragraphs [0011], [0012]-[0014]).
Regarding claim 4, Yonezawa discloses the limitations of claim 2, and that the crystal materials include crystal materials having different sizes (see at least figure 1, element 23, and paragraphs [0011], [0012]-[0014]).
Regarding claim 5, Yonezawa discloses the limitations of claim 1, and that the crystal materials include a crystal material having a size equal to or larger than 0.1 µm and equal to or smaller than 100 µm (see at least paragraphs [0012]-[0014]).
Regarding claim 8
Regarding claim 11, Yonezawa discloses the limitations of claim 1, and an optical component comprising: the optical material according to claim 1 (see at least figures 1-3, elements 23, 32, 43, 53).
Regarding claim 12, Yonezawa discloses the limitations of claim 11, and that the optical component is an optical sheet (see at least figures 1-3, elements 23, 32, 43, 53).
Regarding claim 13, Yonezawa discloses the limitations of claim 12, and that the optical sheet is placed in front of a display screen of a display device, or incorporated on a visually recognizing side of a polarizing plate of the display device (see at least figures 1-2, elements 23, 53).
Regarding claim 14, Yonezawa discloses the limitations of claim 13, and that the optical sheet randomizes the polarization state of the incident visible light to prevent visibility of display from being lowered due to polarization dependence of the display device (see at least figures 1-2, elements 23, 53, as well as the “PROBLEM TO BE SOLVED” and “SOLUTION”).
The limitation “to prevent visibility of display from being lowered due to polarization dependence of the display device” is given limited patentable weight because it is interpreted as intended use of the optical sheet (MPEP 2114). The optical sheet is capable of preventing the visibility of display from being lowered due to polarization dependence of the display device, thus satisfying the claimed limitation.
Regarding claim 15
Regarding claim 16, Yonezawa discloses the limitations of claim 15, and
a display device having polarization dependence (see at least figures 1-2, elements 22, 23, 52, 53), wherein 
the optical component randomizes the polarization state of the incident visible light to prevent visibility of display of the display device from being lowered due to the polarization dependence (see at least figures 1-2, elements 23, 53, as well as the “PROBLEM TO BE SOLVED” and “SOLUTION”).
The limitation “to prevent visibility of display of the display device from being lowered due to the polarization dependence” is given limited patentable weight because it is interpreted as intended use of the optical component (MPEP 2114). The optical component is capable of preventing the visibility of display from being lowered due to polarization dependence, thus satisfying the claimed limitation.

Claims 1-3, 5-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike, JP 2004-226503 A, of record (hereafter Koike).
Regarding claim 1, Koike discloses an optical material comprising:
a medium that is transparent with respect to visible light (see at least paragraphs [0103]-[0109]); and
a plurality of crystal materials having birefringence, the crystal materials being dispersed in the medium (see at least paragraphs [0103]-[0109]), wherein
the optical material is configured to randomize a polarization state of incident visible light, and emit visible light having a polarization degree lower than a polarization degree of the incident visible light (see at least paragraphs [0103]-[0109]).
Regarding claim 2, Koike discloses the limitations of claim 1, and that the crystal materials include crystal materials having different retardation with respect to the incident visible light (see at least paragraphs [0103]-[0109], “the calcium carbonate crystals were uniformly dispersed in an oriented state with random irregularities”).
Regarding claim 3, Koike discloses the limitations of claim 2, and that the crystal materials are dispersed in the medium in a state in which optical axes of the crystal materials are oriented in different directions (see at least paragraph [0104], “the calcium carbonate crystals were uniformly dispersed in an oriented state with random irregularities”).
Regarding claim 5, Koike discloses the limitations of claim 1, and that the crystal materials include a crystal material having a size equal to or larger than 0.1 µm and equal to or smaller than 100 µm (see at least paragraph [0104]).
Regarding claim 6, Koike discloses the limitations of claim 1, and that an absolute value of a difference between a refractive index of the medium and a refractive index of the crystal material is equal to or smaller than 0.2 (see at least paragraph [0104] medium material: polymethyl methacrylate; crystal material: calcium carbonate; as well as paragraphs [0020]-[0021], [0049]-[0051], [0054] and [0056] of the instant application wherein PMMA has a refractive index of about 1.50, and about 1.57 for calcium carbonate).
Regarding claim 7, Koike discloses the limitations of claim 6, and that a refractive index n1 of the medium is a value between a refractive index no of a normal light component of the crystal material and a refractive index ne of an abnormal light component of the crystal material (see at least paragraph [0104] medium material: 
Regarding claim 8, Koike discloses the limitations of claim 1, and that the medium includes a resin material (see at least paragraphs [0104] medium material: polymethyl methacrylate).
Regarding claim 10, Koike discloses the limitations of claim 1, and that the crystal material includes one or more of compounds selected from the group of calcium hydroxide, calcium carbonate, strontium carbonate, and graphite fluoride, and the medium includes one or more of compounds selected from the group of polyimide, polymethyl methacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, triacetyl cellulose, and cycloolefin polymer (see at least paragraph [0104] medium material: polymethyl methacrylate; crystal material: calcium carbonate).
Regarding claim 11, Koike discloses the limitations of claim 1, and an optical component comprising: the optical material according to claim 1 (see at least figure 11, and paragraphs [0103]-[0109]).
Regarding claim 12
Regarding claim 13, Koike discloses the limitations of claim 12, and that the optical sheet is placed in front of a display screen of a display device, or incorporated on a visually recognizing side of a polarizing plate of the display device (see at least figure 11, and paragraphs [0103]-[0109]).
Regarding claim 14, Koike discloses the limitations of claim 13, and that the optical sheet randomizes the polarization state of the incident visible light to prevent visibility of display from being lowered due to polarization dependence of the display device (see at least figure 11, and paragraphs [0103]-[0109]).
The limitation “to prevent visibility of display from being lowered due to polarization dependence of the display device” is given limited patentable weight because it is interpreted as intended use of the optical sheet (MPEP 2114). The optical sheet is capable of preventing the visibility of display from being lowered due to polarization dependence of the display device, thus satisfying the claimed limitation.
Regarding claim 15, Koike discloses the limitations of claim 11, and an apparatus, comprising: the optical component according to claim 11 (see at least figure 11, and paragraphs [0103]-[0109]).
Regarding claim 16, Koike discloses the limitations of claim 15, and
a display device having polarization dependence (see at least figure 11, and paragraphs [0103]-[0109]), wherein 
the optical component randomizes the polarization state of the incident visible light to prevent visibility of display of the display device from being lowered due to the polarization dependence (see at least figure 11, and paragraphs [0103]-[0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872